519 F.2d 816
90 L.R.R.M. (BNA) 2762, 78 Lab.Cas.  P 11,237
DETROIT PLASTIC MOLDING CO., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 74-2177.
United States Court of Appeals,Sixth Circuit.
June 16, 1975.

James D. Tracy, Ronald J. Santo, John A. Entenman, Dykema, Gossett, Spencer, Goodnow & Trigg, Detroit, Mich., for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, John D. Burgoyne, John F. Depenbrock, Jr., N.L.R.B., Washington, D. C., for respondent.
Before WEICK and MILLER, Circuit Judges, and CECIL, Senior Circuit Judge.

ORDER

1
This case is before the Court upon the petition of Detroit Plastic Molding Company for review of an order of the National Labor Relations Board issued October 8, 1974, and reported at 213 NLRB No. 120.  The Board has cross-applied for enforcement of its order.


2
It was the finding of the Board that the company violated Sec. 8(a)(1) of the Act in that during the election campaign it engaged in certain coercive activities which violated the Act, making it impossible to have a free and unhindered election, and causing the union to lose the election.


3
While it appears that some of the findings of the Administrative Law Judge, adopted by the Board, are arguably unsupported, the Court is of the opinion that many of the findings of the Administrative Law Judge are supported by substantial evidence and fully justified the conclusion that the company violated the Act.


4
It is therefore ordered and adjudged that the petition for review be and the same is hereby denied, and that the order of the Board be and it is hereby enforced.